Case: 16-10362    Date Filed: 12/22/2016   Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10362
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:15-cr-00008-LGW-RSB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

ARRON BERNARD CLARK,
a.k.a. AC,
a.k.a. Mayor,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (December 22, 2016)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-10362     Date Filed: 12/22/2016    Page: 2 of 3


      Arron Clark appeals his 300-month sentence after pleading guilty to

conspiracy to distribute controlled substances, 21 U.S.C. § 846, and possession of a

firearm in furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)

claiming ineffective assistance of counsel. The government again asserts that

Clark’s appeal should be dismissed pursuant to the appeal waiver in Clark’s plea

agreement. We denied the government’s previously filed motion to dismiss

because Clark challenged the validity of his guilty plea on the basis of ineffective

assistance of counsel.

                                          I.

      As an initial matter, the appeal should not be dismissed pursuant to the

appeal waiver. Under the law-of-the-case doctrine, when we have previously

decided on a rule of law, that decision continues “to govern the same issues in

subsequent stages in the same case.” United States v. Siegelman, 786 F.3d 1322,

1327 (11th Cir. 2015), cert. denied, 136 S. Ct. 798 (2016) (emphasis omitted). A

previous decision, be it a finding of fact or conclusion of law, “binds all

subsequent proceedings in the same case not only as to explicit rulings, but also as

to issues decided necessarily by implication on the prior appeal.” United States v.

Anderson, 772 F.3d 662, 668 (11th Cir. 2014) (internal quotation marks omitted).

Because we previously denied the government’s motion to dismiss pursuant to

Clark’s appeal waiver, concluding that Clark’s ineffective assistance of counsel


                                           2
              Case: 16-10362     Date Filed: 12/22/2016   Page: 3 of 3


claim is not barred, a conclusion to the contrary is precluded by the law of the case

doctrine. See Siegelman, 786 F.3d at 1327.

                                          II.

      Clark argues that his trial counsel was ineffective during plea negotiations

because he did not explain the need to seek a downward departure for substantial

assistance, and because he did not seek immunity for cooperating with the

government.

      When appropriate, we review a claim of ineffective assistance of counsel de

novo, but generally, we will not consider these claims “where the district court did

not entertain the claim nor develop a factual record.” United States v. Bender, 290
F.3d 1279, 1284 (11th Cir. 2002). The preferred means for deciding a claim of

ineffective assistance of counsel is through a 28 U.S.C. § 2255 motion, “even if the

record contains some indication of deficiencies in counsel’s performance.” United

States v. Patterson, 595 F.3d 1324, 1328 (11th Cir. 2010) (internal quotation marks

omitted). Because the extent and quality of Clark’s trial counsel’s advice

regarding the plea negotiations cannot be sufficiently ascertained from the record,

we decline to review Clark’s ineffective-assistance-of-counsel claim on direct

appeal. See id. Accordingly, we affirm.

      AFFIRMED.




                                          3